DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

U.S.C. National Stage Application
Acknowledgement is made of the indication that the present application is filed under 35 U.S.C. 371, of the indication that the required form PCT/DO/ED/903 is present, and of the use of transmittal form PCT/DO/EO/1390.  Thus, the present application is being treated as a filing under 35 U.S.C. 371.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 09/04/2019 have been considered by the examiner (see attached PTO-1449). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claim 20, it recites a program, which is of sufficient breadth that it would be reasonably interpreted as or referred to a computer program per se.  It is noted that a computer program (software, code, instruction, or module) per se, does not fall within any one of the four statutory classes and is not eligible for patent protection under 35 USC 101 (see “2019 Revised Patent Subject Matter Eligibility Guidance”, publicly available at: https://www. uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject).  Therefore, the claimed invention, as a whole, is directed to non-statutory subject matter so as being patent-ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 15, the claim including limitation of “wherein in a case where a request for rephrasing a user utterance is input as an instruction for association an utterance from a user with respect to an intent of a user utterance that has been previously executed…” is indefinite because (i) the second “a user utterance” lacks clear relationship/difference with/from  the third “a user utterance”, and (ii) the limitation appears to have a grammatical error for recited “…for association an utterance from…”, which cause the claim being uncertain.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 17-20 are rejected under 35 U.S.C. 102 (a) (1) as anticipated by SHASTRY (US 9,741,337) hereinafter referenced as SHASTRY or, in the alternative, under 35 U.S.C. 103 as obvious over SHASTRY in view of JAYAVEL et al. (US 10,699,706) hereinafter referenced as JAYAVEL.
As per claim 18, SHASTRY discloses ‘adaptive self-trained computer engines with associated databases and methods of use thereof’ (title), comprising:
inputting (receiving) a user utterance (‘speech audio data’ from ‘user’) by a speech input unit (such as ‘a microphone’), (col. 1, line 40 to col. 2, line 67, col. 17, lines 14-24);  and 
executing an utterance learning adaptive process (read on ‘learning process’ by using ‘adaptive self-trained computer engine’) of analyzing an intent (intent) of the user utterance by an utterance learning adaptive processing unit (read on ‘adaptive self-trained computer engine’), wherein, in the utterance learning adaptive process (same above), a process of analyzing (or ‘transcribing’) a plurality of user utterances input (read on ‘speech audio data’ corresponding to ‘at least one to be-transcribed utterance received from the at least one user’, ‘user’s speech’, or ‘audible speech recordings’) from a user (or ‘trader’ or ‘speaker’), and generating learning data (read on ‘to generate datasets of training data from samples …’) in which entity information (entity) (read on ‘financial asset’ such as ‘stock, currency, bitcoin, physical and/or virtual commodities’) included in a user utterance (such as the ‘speech’ or ‘utterance’ corresponding to ‘transcribed words’) with an unclear intent (read on ‘error’, ‘misinterpreted’ or ‘mistakenly transcribed words’ related to ‘action’ or ‘execution’ of ‘financial transactions’, such as ‘trading crude oil’ with misinterpreted ‘trades twenty two’, in a broad sense) associated with a correct intent (read on ‘correctly transcribed… words’ related to ‘action’ or ‘execution’ of ‘financial transactions’ such as ‘trading crude oil’ with correctly identified/filtered ‘interpretation(s)’ of ‘two patterns’, i.e. ‘trade price’ followed by ‘hedge quantity’, in a broad sense) and storing (and/or ‘record’) the generated learning data (same above) in a storage unit (such as a ‘database’) is executed (processed), (Fig. 5, col. 1, line 40 to col. 3, line 13; col. 9, line 47 to col. 10, line 35; col. 14, line 16 to col. 16, line 18).  
It is noted that claimed terms “intent” and “entity” is interpreted in a broad sense in the above rejection (which is under 35 USC 102 rejection); but, in the alternative, it is also noted SHASTRY does not literally disclose the claimed terms (i.e. “intent” and “entity”) in the related process(es).  However, the same/similar concept/feature is well known in the art as evidenced by JAYAVEL who discloses ‘determining’ that ‘utterance’ representing received ‘audio data’ comprises ‘an intent’ to communicate a target’ and/or to associate ‘entity name(s)’ (abstract), performing ‘ASR and/or NLU processing to determine that the user has indicated an intent to initiate a communication session with a device (entity)’ (Fig. 1, col. 2, line 14 to col. 3, line 55, col. 18, line 62 to col. 19, line 32), processing ‘the sample audio data to create sample training data’ from ‘audio data’ spoken by a ‘user’ and storing/saving the ‘training data’ (col. 26, lines 17-62), analyzing matched entity name with confidence level/value, disambiguating and filtering out the ambiguity (col. 38, line 27 to col. 39, line 35).   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of SHASTRY and JAYAVEL together by providing a mechanism of generating/creating leaning/training data in which entity information (such as entity name) included in a user speech/utterance with misinterpreted/misrecognized/erroneous/ambiguous  transcript (so as being unclear intent, such as in an exemplary of misinterpreted ‘trades twenty two’ or ambiguous ‘call Kitchen’) is associated with a correct intent (i.e. user’s original intent of the speech, or correctly transcribed/interpreted words reflect the user intent, such as in an exemplary of corrected term ‘trades twenty’ followed by another term ‘two delta’, or disambiguated ‘calling Kitchen Echo Show’) by using ASR and/or NLU, for the purpose (motivation) of better resolving the ambiguities and preventing undesirable results for a voice controlled system/device (JAYAVEL: col. 2, lines 1-13).  
As per claim 1, it recites an apparatus. The rejection is based on the same reason(s) described for claim 18, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step.
As per claim 17, it recites a system (also interpreted as an apparatus). The rejection is based on the same reason(s) described for claim 18, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step, wherein additional limitation regarding “terminal” and “server” are read on or covered by ‘client-server computer architecture’ (SHASTRYL: col. 16, line 64 to col. 17, line 13). 
As per claim 19, it recites a mothed processed on a terminal/(client)-server system. The rejection is based on the same reason(s) described for claim 17, because the claim recites the same/similar limitations as claim 17.
As per claim 20, it recites a program.  As best understood in view of claim rejection under 35 USC 101, see above, the rejection is based on the same reason(s) described for claim 18, because the claim recites the same/similar limitations as claim 18.

Claim Rejections - 35 USC § 103
Claims 2-7, 9-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over SHASTRY in view of JAYAVEL. 
As per claim 2 (depending on claim 1), SHASTRY in view of JAYAVEL further discloses that “wherein after an input of a first user utterance (such as ‘call Kitchen (entity)’) with an unclear intent (similar as stated for claim 18), the utterance learning adaptive processing unit executes an apparatus utterance (such as ‘Kitchen Echo or Kitchen Echo Show?’) for confirmation of an intent to receive an input of a second user utterance as a response utterance (such as ‘Calling Kitchen Echo Show’) from the user to the apparatus utterance, and generates learning data in which an intent acquired as an analysis result of the second user utterance is recorded in association with an utterance text and entity information of the first user utterance (similar as stated for claim 18)”, (JAYAVEL: Fig. 1, col. 2, line 14 to col. 3, line 55, col. 18, line 62 to col. 19, line 32; SHASTRY: Fig. 5, col. 9, line 33 to col. 10, line 35, col. 14, line 16 to col. 16, line 18).  
As per claim 3 (depending on claim 1), the rejection is based on the same reason described for claim 2, because it also reads on the limitations of claim 3.
As per claim 4 (depending on claim 1), SHASTRY in view of JAYAVEL further discloses that “wherein the utterance learning adaptive processing unit records the learning data so as to include superordinate semantic concept information (read on ‘sematic interpretation of the text’, ‘sematic tagging’ as ‘labeling of a word or combination of words according to their type/sematic meaning’, or ‘domain’) of the entity information” (JAYAVEL: col. 16, line 22 to col. 19, 40).
As per claim 5 (depending on claim 4), SHASTRY in view of JAYAVEL further discloses that “the superordinate semantic concept information (same above) is information indicating a type of the entity information (read on ‘semantic tagging’ associated with ‘type’ or ‘domain’, such as ‘{Contact Name}’ or ‘{Device Name}’)” (JAYAVEL: col. 16, line 22 to col. 19, 40).
As per claim 6 (depending on claim 1), SHASTRY in view of JAYAVEL further discloses that “wherein the utterance learning adaptive processing unit records the learning data so as to include natural language processing information (such as result of ASR and/or NLU processing’) including superordinate semantic concept information of the entity information (same as stated for claim 4, see above)” (JAYAVEL: col. 16, line 22 to col. 19, line 40).
As per claim 7 (depending on claim 1), the rejection is based on the same reason(s) described for claims 2, 4 and 18, because the rejection with combined teachings also reads on the limitations of claim 7.
As per claim 9 (depending on claim 1), SHASTRY in view of JAYAVEL further discloses that “wherein the learning data includes a plurality of pieces of learning data in units of states (read on ‘steps’ such as ‘to verify’/‘identify’ and ‘to correct’, or ‘statuses’/‘conditions’ in a broad sense) divided in accordance with (‘associated’) a dialogue (communication) state (one of ‘steps’, or ‘statuses’/‘conditions’) when a user utterance is executed (processed)”, (SHASTRY: col. 14, lines 16-47; JAYAVEL: col. 38, line 48 to col. 39, line 15).
As per claim 10 (depending on claim 1), SHASTRY in view of JAYAVEL further discloses “… performs discard (read on ‘remove’) or stop (read on ‘ignored’) of (from) usage (read on as ‘final transcribed text’, or ‘consideration’, i.e. current use) in accordance with a usage situation (such as in ‘duplicate instants’, or with ‘low confident score’) of the learning data stored in the storage unit, (SHASTRY: col. 15, lines 8-68; JAYAVEL: col. 30, line 62 to col. 31, line 34, in addition, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that removing/discarding usage for current/instant training data (including transcribed text) would be used in the same way for stored training/learning data, for which the implementation would be within the scope of capability of the skilled person in the art and the result would be predictable).
As per claim 12 (depending on claim 1), the rejection is based on the same reason described for claim 2 (or 3), because it also reads on the limitations of claim 12 (also see JAYAVEL: Fig. 1, col. 2, line 1to col. 3, line 55).
As per claim 15 (depending on claim 1), as best understood in view of claim rejection under 35 USC 112 (b), see above, SHASTRY in view of JAYAVEL further discloses that “wherein in a case where a request (read on ‘ask’: ‘Kitchen Echo or Kitchen Echo Show?’) for rephrasing a user utterance is input as an instruction for association an utterance (such as ‘Calling Kitchen Echo Show’) from a user with respect to an intent of a user utterance (such as ‘Call Kitchen (entity)’) that has been previously executed (processed), the utterance learning adaptive processing unit generates learning data in which an intent and entity information corresponding to the previously executed user utterance (similar as stated for claim 18) is associated with the user utterance after the rephrasing request (similar as stated for claim 18)”, (JAYAVEL: Fig. 1, col. 2, line 14 to col. 3, line 55, col. 16, line 22 to col. 19, line 32; SHASTRY: Fig. 5, col. 9, line 33 to col. 10, line 35, col. 14, line 16 to col. 16, line 18).  
 As per claim 16 (depending on claim 1), SHASTRY in view of JAYAVEL further discloses “… generates learning data (same above) in which a plurality of intents (such as call  Kitchen Echo and call Kitchen Echo Show) corresponding to a plurality of user utterances (such as Calling ‘Kitchen Echo’ and ‘Calling Kitchen Echo Show’) is associated with one user utterance (such as ‘Call Kitchen’)”, (JAYAVEL: Fig. 1, col. 2, line 14 to col. 3, line 55, col. 16, line 22 to col. 19, line 32).

Allowable Subject Matter
Claims 8 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
QH/qh
April 10, 2021